EXHIBIT 10.5
EXECUTION VERSION
          THIS PARENTAL GUARANTEE AGREEMENT, dated as of August 31, 2010 (this
“Parental Guarantee Agreement”), is made by Berkshire Hathaway Inc., a Delaware
corporation (“Berkshire”) in favor of Continental Casualty Company, an Illinois
property and casualty insurance company (“CCC”), The Continental Insurance
Company, a Pennsylvania property and casualty insurance company (“CIC”),
Continental Reinsurance Corporation International, Ltd., a Bermuda long-term
insurance company (“CRCI”), and CNA Insurance Company Limited, a United Kingdom
property and casualty insurance company (“CICL,” and each of CCC, CIC, CRCI and
CICL is individually hereinafter referred to as a “CNA Party” and all of CCC,
CIC, CRCI and CICL are collectively hereinafter referred to as the “CNA
Parties”), with respect to certain obligations of National Indemnity Company, a
Nebraska property and casualty insurance company (“NICO”).
WITNESSETH:
          WHEREAS, the CNA Parties, NICO and Berkshire have entered into that
certain Master Transaction Agreement, dated as of July 14, 2010 (as amended,
restated, supplemented or otherwise modified, the “Master Transaction
Agreement”);
          WHEREAS, as contemplated by the Master Transaction Agreement, NICO and
the CNA Parties have entered into the Loss Portfolio Transfer Reinsurance
Agreement, dated as of August 31, 2010 (as amended, restated, supplemented
and/or modified from time to time) (the “LPT Reinsurance Agreement”), which
provides that the CNA Parties will cede to NICO, and NICO will reinsure, all
liabilities related to asbestos and pollution claims under the Business Covered
(as defined in the LPT Reinsurance Agreement);
          WHEREAS, as contemplated by the LPT Reinsurance Agreement, NICO, the
CNA Parties and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), have entered into the Trust Agreement, dated as of August 31, 2010
(as amended, restated, supplemented and/or modified from time to time) (the
“Trust Agreement”), which provides that NICO is obligated to establish the Trust
Account (as defined below) for the purpose of satisfying its obligations under
the LPT Reinsurance Agreement; and
          WHEREAS, NICO is a wholly-owned subsidiary of Berkshire and Berkshire
shall derive direct or indirect benefit from the transactions contemplated by
the Master Transaction Agreement, the LPT Reinsurance Agreement and the
Transaction Documents;
          WHEREAS, to induce the CNA Parties to enter into the transactions
contemplated by the Master Transaction Agreement, the LPT Reinsurance Agreement
and the Transaction Documents, Berkshire has executed and delivered this
Parental Guarantee Agreement; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the parties hereto desire that the Agent, as representative
for the CNA Parties, have a security interest and continuing lien on Berkshire’s
right, title and interest in the Collateral (as defined below).
          NOW, THEREFORE, in consideration of the foregoing, the covenants and
agreements set forth herein, and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and intending to be
legally bound hereby, Berkshire and the CNA Parties (each individually, a
“Party” and collectively, the “Parties”) hereby agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1 Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the LPT
Reinsurance Agreement. The following terms shall have the following meanings
when used in this Parental Guarantee Agreement:
          “Acceleration Event” means the occurrence or continuance of both of
the following events, acts, occurrences or conditions, whether either such
event, act, occurrence or condition is voluntary or involuntary or results from
the operation of law or pursuant to or as a result of compliance by any Person
with any judgment, decree, order, rule or regulation of any court or
administrative or governmental body: any (i) Insolvency Event of NICO and
(ii) Insolvency Event of Berkshire, whether such Insolvency Event occurs prior
to, concurrently with or subsequent to the Insolvency Event of NICO referred to
in (i).
          “Agent” means CCC, in its capacity as agent for the benefit of the CNA
Parties, together with its successors and assigns.
          “Berkshire” has the meaning set forth in the Preamble.
          “CCC” has the meaning set forth in the Preamble.
          “CIC” has the meaning set forth in the Preamble.
          “CICL” has the meaning set forth in the Preamble.
          “CNA Party” or “CNA Parties” has the meaning set forth in the
Preamble.
          “CRCI” has the meaning set forth in the Preamble.
          “Collateral” has the meaning set forth in Section 3.1.
          “Collateral Obligations” has the meaning set forth in Section 2.1(a).

2



--------------------------------------------------------------------------------



 



          “Event of Default” means the occurrence or continuance of all of the
following: (i) any NICO Event of Default, (ii) the failure of Berkshire to
perform or pay under the Parental Guarantee and (iii) any of the following
events, acts, occurrences or conditions, whether such event, act, occurrence or
condition is voluntary or involuntary or results from the operation of law or
pursuant to or as a result of compliance by any Person with any judgment,
decree, order, rule or regulation of any court or administrative or governmental
body:
          (a) any Insolvency Event of NICO;
          (b) a final arbitration award, court order, decision or judgment with
no appeal or stay pending (1) has been issued against NICO in favor of a CNA
Party under the LPT Reinsurance Agreement or the Trust Agreement and remains
unpaid or unperformed by NICO or (2) has been issued against a CNA Party with
respect to an A&P Claim in respect of Business Covered that NICO has
acknowledged in writing its obligation to pay and such claim remains unpaid by
NICO; or
          (c) NICO has acknowledged in writing its obligation to pay or perform
an obligation guaranteed under the Parental Guarantee, and such obligation
remains due and unpaid or unperformed by NICO.
          “Guaranteed Obligations” has the meaning set forth in Section 2.1(a).
          “Insolvency Event” means the occurrence or continuance of any of the
following events, acts, occurrences or conditions, whether such event, act,
occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body: (i) a Person shall commence a voluntary case concerning
itself under any insolvency laws or otherwise commence any other proceeding
under any bankruptcy, rehabilitation, liquidation, conservation, dissolution,
reorganization, arrangement, adjustment of debt, relief of debtors, insolvency
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person (any of the foregoing, an “Insolvency Proceeding”); (ii) an
involuntary Insolvency Proceeding is commenced against a Person and such
Insolvency Proceeding is not controverted within ten (10) calendar days, or is
not dismissed within thirty (30) calendar days, after commencement of the case;
(iii) a receiver or liquidator is appointed for, or takes charge of, all or
substantially all of the property of a Person; (iv) any order for relief or
other order approving any such case or proceeding is entered; (v) a Person is
adjudicated insolvent or bankrupt; (vi) a Person suffers any appointment of any
custodian or the like for it or any substantial part of its property, which
appointment continues undischarged or unstayed for a period of thirty
(30) calendar days; (vii) a Person makes a general assignment for the benefit of
creditors; (viii) a Person shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(ix) a Person shall call a meeting of its creditors with a view of arranging a
composition or adjustment of its debts; (x) a Person shall by any act or failure
to act consent to, approve of or acquiesce in any of the foregoing; or (xi) any
corporate action is taken by such Person for the purpose of effecting any of the
foregoing items (i)-(x).
          “Interest” has the meaning set forth in Section 2.1(b).

3



--------------------------------------------------------------------------------



 



          “LPT Reinsurance Agreement” has the meaning set forth in the Recitals.
          “Master Transaction Agreement” has the meaning set forth in the
Recitals.
          “NICO” has the meaning set forth in the Preamble.
          “NICO Event of Default” means the occurrence or continuance of any of
the following events, acts, occurrences or conditions, whether such event, act,
occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any court or administrative
or governmental body:
          (a) NICO’s failure to pay all Ultimate Net Loss due and owing by NICO,
pursuant to and in accordance with the applicable provisions of the LPT
Reinsurance Agreement, subject always to the LPT Limit;
          (b) NICO’s failure to transfer and assign assets into the Trust
Account when required, including upon the occurrence of a Collateral Triggering
Event or a Reinsurance Credit Event, pursuant to and in accordance with the
applicable provisions of the LPT Reinsurance Agreement and the Trust Agreement;
          (c) NICO’s failure to establish, fund and maintain additional trust
accounts and/or other collateral when required upon the occurrence of a
Reinsurance Credit Event, pursuant to and in accordance with the applicable
provisions of the LPT Reinsurance Agreement and the Trust Agreement.
          “Parental Guarantee” has the meaning set forth in Section 2.1(a).
          “Parental Guarantee Agreement” has the meaning set forth in the
Preamble.
          “Party” or “Parties” has the meaning set forth in the Recitals.
          “Person” means and includes any individual, partnership, joint
venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or agency, department or instrumentality
thereof.
          “Proceeds” means “proceeds” as such term is defined in the UCC.
          “Secured Obligations” means (i) all of NICO’s payment and performance
obligations (whether absolute or contingent, matured or unmatured) arising under
or in connection with the LPT Reinsurance Agreement and the Trust Agreement,
(ii) all of Berkshire’s payment and performance obligations (whether absolute or
contingent, matured or unmatured) arising under the Parental Guarantee with
respect to NICO’s obligations under the LPT Reinsurance Agreement and the Trust
Agreement and (iii) reimbursement for all expenses incurred to enforce and
exercise any and all remedies under (A) the LPT Reinsurance Agreement and the
Trust Agreement or (B) this Parental Guarantee Agreement (solely with respect to
Berkshire’s payment and performance obligations (whether absolute or contingent,
matured or unmatured) arising under the Parental Guarantee with respect to
NICO’s obligations under the

4



--------------------------------------------------------------------------------



 



LPT Reinsurance Agreement and the Trust Agreement), including, without
limitation, all reasonable attorney’s fees and legal expenses and including,
without limitation, any of the foregoing amounts payable after the commencement
of any Insolvency Proceeding, whether or not any such amounts are allowed in any
such proceeding.
          “Securities Intermediary” means Wells Fargo Bank, National
Association, acting as securities intermediary with respect to the Trust
Account.
          “Security Entitlement” means “security entitlement” as defined in the
UCC.
          “Trigger Events” has the meaning set forth in Section 2.1(b).
          “Trust Account” means the trust account established by the Securities
Intermediary with account number 80460400 in the name of the Trustee, together
with any replacements thereof or substitutions therefor.
          “Trust Agreement” has the meaning set forth in the Recitals.
          “Trustee” has the meaning set forth in the Recitals.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.
ARTICLE II
PARENTAL GUARANTEE
          Section 2.1 Parental Guarantee.
          (a) Berkshire hereby unconditionally and irrevocably guarantees (the
“Parental Guarantee”) NICO’s full and prompt payment and, in the case of the
obligations set forth in (ii) and (iii) below (the “Collateral Obligations”),
performance when due of NICO’s obligations for: (i) the payment of all Ultimate
Net Loss due and owing by NICO, pursuant to and in accordance with the
applicable provisions of the LPT Reinsurance Agreement, subject always to the
LPT Limit; (ii) the transfer and assignment of assets into the Trust Account
when required, including upon the occurrence of a Collateral Triggering Event or
a Reinsurance Credit Event, pursuant to and in accordance with the applicable
provisions of the LPT Reinsurance Agreement and the Trust Agreement; (iii) the
establishment, funding and maintenance of additional trust accounts and/or other
collateral when required upon the occurrence of a Reinsurance Credit Event,
pursuant to and in accordance with the applicable provisions of the LPT
Reinsurance Agreement and the Trust Agreement; and (iv) the payment of any
amounts due and payable to the CNA Parties pursuant to Section 14.2(c) of the
Administrative Services Agreement if the Administrative Services Agreement is
terminated in accordance with Section 14.2(a)(iii) thereof (such obligations,
collectively, the “Guaranteed Obligations”).

5



--------------------------------------------------------------------------------



 



          (b) If NICO, after any of the events listed under (i), (ii) or
(iii) below (the “Trigger Events”) has occurred, has not timely paid (or, in the
case of Collateral Obligations, performed) a Guaranteed Obligation within thirty
(30) days after the due date of such Guaranteed Obligation, the CNA Party may
proceed directly and at once, upon written notice to NICO and Berkshire, against
Berkshire to obtain payment (or, in the case of Collateral Obligations,
performance) of the full amount or any portion of the Guaranteed Obligation that
is then due and payable and has not been paid (or, in the case of Collateral
Obligations, performed) by NICO, together with interest on any such payments at
the Applicable Interest Rate accrued from the applicable due date until the date
of such payment (“Interest”). Following the occurrence of a Trigger Event of the
type described under (i) below, the CNA Party shall be entitled to so proceed
directly against Berkshire without first proceeding against or joining NICO or
any other Person. Following the occurrence of a Trigger Event of the type
described under (ii) or (iii) below, the CNA Party shall be entitled to so
proceed directly against Berkshire with regard to the Guaranteed Obligation that
is the subject of such Trigger Event without first proceeding against or joining
NICO or any other Person. The Trigger Events are as follows:
          (i) any dissolution, liquidation, conservation, rehabilitation,
bankruptcy, statutory reorganization, receivership, compulsory composition or
similar statutory or delinquency proceeding involving NICO;
          (ii) a final arbitration award, court order, decision or judgment with
no appeal or stay pending (A) has been issued against NICO in favor of a CNA
Party under the LPT Reinsurance Agreement, the Trust Agreement or the
Administrative Services Agreement and remains unpaid (or, in the case of
Collateral Obligations, unperformed) by NICO, or (B) has been issued against a
CNA Party with respect to an A&P Claim in respect of Business Covered that NICO
has acknowledged in writing its obligation to pay and such claim remains unpaid
by NICO; or
          (iii) NICO has acknowledged in writing its obligation to pay (or, in
the case of Collateral Obligations, perform) a Guaranteed Obligation and such
Guaranteed Obligation remains due and unpaid (or, in the case of Collateral
Obligations, unperformed) by NICO.
          (c) The Parental Guarantee is a guarantee of payment (or, in the case
of Collateral Obligations, performance) and not of collection merely, and upon
the occurrence of a Trigger Event and any failure of NICO to pay (or, in the
case of Collateral Obligations, perform) a Guaranteed Obligation as set forth
above any CNA Party, may, at its option, proceed directly and at once, with
written notice, against Berkshire to collect and recover the full amount of
NICO’s liability to pay (or, in the case of Collateral Obligations, perform)
such Guaranteed Obligation (or any portion thereof) then due and owing, together
with any applicable Interest, and otherwise enforce the Collateral Obligations.
The Parental Guarantee is a continuing guaranty and the obligations of Berkshire
hereunder are and shall be absolute under any and all circumstances,
irrespective of, and Berkshire hereby waives, any defense it may have relating
to: (i) any lack of validity, regularity or enforceability of this Parental
Guarantee Agreement, the

6



--------------------------------------------------------------------------------



 



LPT Reinsurance Agreement, the Trust Agreement or the Administrative Services
Agreement, (ii) any change in time or place of payment of or other term of the
Guaranteed Obligation, or any other amendment or waiver of or consent to
departure from this Parental Guarantee Agreement, the LPT Reinsurance Agreement,
the Trust Agreement or the Administrative Services Agreement, (iii) except with
respect to whether a Trigger Event has occurred, any change, restructuring or
termination of the corporate structure or existence of NICO, or any dissolution,
liquidation, conservation, rehabilitation, bankruptcy, statutory reorganization,
receivership, compulsory composition, or similar statutory or delinquency
proceeding affecting NICO or any of its assets or any resulting release or
discharge of any obligation of NICO under the LPT Reinsurance Agreement, the
Trust Agreement or the Administrative Services Agreement or (iv) in the case of
a Trigger Event of the type described in Section 2.1(b)(ii) or
Section 2.1(b)(iii), any defense, set-off or other circumstance which might
otherwise constitute a defense available to Berkshire or NICO. Notwithstanding
anything contained herein to the contrary, nothing in this Parental Guarantee
Agreement shall preclude Berkshire from asserting a valid claim or valid defense
to the effect that the Guaranteed Obligation has been paid, discharged or
satisfied in full in accordance with the terms of the LPT Reinsurance Agreement,
the Trust Agreement or the Administrative Services Agreement, as applicable.
Except as otherwise expressly set forth in this Parental Guarantee Agreement,
Berkshire hereby expressly waives promptness, diligence, demand, notice of
dishonor, non-payment, non-performance or other default with respect to the
Guaranteed Obligations, or any requirements that any right or power be exhausted
or any action taken against NICO. To the extent that Berkshire shall have made
any payments under this Parental Guarantee Agreement, any rights to subrogation
which Berkshire may have as a result of any such payment shall be deferred,
postponed and subordinated to the prior indefeasible payment in full of the
Guaranteed Obligations. If all or any part payment applied to the Guaranteed
Obligation is or must be recovered, rescinded or returned to NICO, Berkshire or
any other Person because of a dissolution, liquidation, conservation,
rehabilitation, bankruptcy, statutory reorganization, receivership, compulsory
composition, or similar proceeding affecting any Party, such Guaranteed
Obligation shall be deemed to have continued in existence and this Parental
Guarantee Agreement shall continue in effect as to such Guaranteed Obligation,
all as though such payment had not been made.
          (d) Berkshire shall pay on demand all fees and out-of-pocket expenses
(including reasonable attorneys’ fees and expenses) incurred by the CNA Parties
in any way relating to the successful enforcement of the rights of the CNA
Parties hereunder. The CNA Parties shall pay on demand all fees and
out-of-pocket expenses (including reasonable attorneys’ fees and expenses)
incurred by Berkshire in any way relating to its defense of an unsuccessful
action by the CNA Parties hereunder. Notwithstanding anything to the contrary in
this Section 2.1(d), the CNA Parties shall not be entitled to be reimbursed
hereunder for the costs or out-of-pocket expenses incurred in connection with
any notice or demand required under Section 2.1(b) to the extent that such
demand is not disputed or objected to by Berkshire.
          (e) For the avoidance of doubt, but subject to Section 2.1(d), the
payment (or, in the case of Collateral Obligations, performance) of a Guaranteed
Obligation by Berkshire pursuant to this Parental Guarantee Agreement shall be
deemed to satisfy NICO’s obligation to perform or pay such Guaranteed Obligation
for any purpose, including under the LPT

7



--------------------------------------------------------------------------------



 



Reinsurance Agreement, the Trust Agreement or the Administrative Services
Agreement, as applicable. None of the CNA Parties shall be entitled to obtain
payment (or, in the case of Collateral Obligations, performance) of a Guaranteed
Obligation from NICO under the LPT Reinsurance Agreement, the Trust Agreement or
the Administrative Services Agreement or withdraw funds from the Trust Account
or any replacement or successor thereof or substitution therefor to satisfy a
Guaranteed Obligation to the extent that such Guaranteed Obligation has
theretofore been paid or performed in full by Berkshire under this Parental
Guarantee Agreement. In furtherance of the foregoing, the CNA Parties hereby
agree that any amounts paid by Berkshire under this Parental Guarantee Agreement
shall be in satisfaction of any amounts due and payable (but unpaid) by NICO
under the LPT Reinsurance Agreement, the Trust Agreement or the Administrative
Services Agreement, as applicable.
ARTICLE III
TRUST ACCOUNT; GRANT OF SECURITY INTEREST
          Section 3.1 Grant of Security Interest. As security for the prompt and
complete payment, reimbursement and performance when due in full of all the
Secured Obligations, Berkshire hereby grants to the Agent for the benefit of the
CNA Parties, a security interest in and continuing lien on all of Berkshire’s
right, title and interest in, to and under the following, in each case, whether
now owned or existing or hereafter acquired or arising, and wherever located
(all of which being hereinafter collectively called the “Collateral”):
               (a) the Trust Account;
               (b) all Security Entitlements carried in the Trust Account; and
               (c) all Proceeds of any or all of the foregoing.
          Section 3.2 Registration of Securities, Etc. All securities and other
financial assets credited to the Trust Account that are in registered form or
that are payable to or to the order of Berkshire shall be (i) registered in the
name of, or payable to or to the order of, the Trustee or (ii) endorsed to or to
the order of the Trustee or in blank; and in no case will any financial asset
credited to the Trust Account be registered in the name of, or payable to or to
the order of, Berkshire or endorsed to or to the order of Berkshire, except to
the extent the foregoing have been specially endorsed to or to the order of the
Trustee or in blank.
          Section 3.3 Successor Trust Account. Except as otherwise set forth in
Section 3.4, in the event a successor trust account is established, (i) such
account shall be established with either the Securities Intermediary or another
“securities intermediary” (as defined in the UCC) reasonably acceptable to
Berkshire and the Agent, (ii) the Parties shall amend this Parental Guarantee
Agreement to include such successor trust account and securities intermediary
with whom such successor trust account is established, and such securities
intermediary shall enter into this Parental Guarantee Agreement, as amended
(solely for the purposes of Articles III-VII), or a form of agreement reasonably
acceptable to Berkshire and the

8



--------------------------------------------------------------------------------



 



Agent prior to or contemporaneously with the establishment of the successor
trust account and (iii) financing statements shall be amended to identify the
successor trust account, all in a manner reasonably satisfactory to the Agent.
          Section 3.4 Reinsurance Credit Event Trust Accounts. Concurrently with
the modification of the Trust Account and/or the creation of new trust accounts
as a result of a Reinsurance Credit Event, Berkshire and the Securities
Intermediary will enter into agreements substantially in the form of this
Parental Guarantee Agreement with each of the respective CNA Parties, granting
to such CNA Party a security interest in and continuing lien on all of
Berkshire’s right, title and interest in, to and under the following, in each
case, whether now owned or existing or hereafter acquired or arising, and
wherever located: (i) the modified Trust Account or the new trust account
created as a result of the Reinsurance Credit Event for which such CNA Party is
the sole beneficiary; (ii) all Security Entitlements carried in such trust
account and (iii) all Proceeds of any or all of the foregoing.
ARTICLE IV
DUTIES OF THE SECURITIES INTERMEDIARY
          Section 4.1 No Other Entitlement Orders. Without the prior written
consent of the Agent, Berkshire shall not enter into any agreement under which
it (i) grants a security interest or lien on any or all of the Collateral and/or
(ii) agrees to cause the Securities Intermediary to comply with “entitlement
orders” (as defined in the UCC) originated by any Person other than the Agent or
the entitlement holder with respect to any property credited to the Trust
Account. Berkshire shall promptly notify the Agent if any Person requests
Berkshire to enter into any such agreement as described in this Section 4.1 or
otherwise asserts or seeks to assert a lien, encumbrance or adverse claim
against any portion or all of the property credited to the Trust Account (and in
that connection, Berkshire represents and warrants to the Agent that it has not
heretofore received any such request or assertion with respect to the Trust
Account) and that it will promptly notify the Agent of the occurrence of any
such events.
          Section 4.2 Removal of the Securities Intermediary by the Agent.
     (a) If Berkshire and/or its Affiliates, either individually or in the
aggregate, shall acquire more than ten percent (10%) of the outstanding voting
stock of the Securities Intermediary, the Securities Intermediary may be removed
by the Agent by delivery to the Securities Intermediary and Berkshire of a
written notice of removal, effective upon receipt by the Securities Intermediary
and Berkshire of such notice. Notwithstanding the foregoing, no such removal by
the Agent shall be effective until (i) another “securities intermediary” (as
defined in the UCC) reasonably acceptable to Berkshire and the Agent shall have
been duly appointed by the Agent, (ii) such securities intermediary has entered
into an agreement substantially in the form of this Parental Guarantee Agreement
or a form reasonably acceptable to Berkshire and the Agent prior to or
contemporaneously with the appointment of the new securities intermediary and
(iii)

9



--------------------------------------------------------------------------------



 



financing statements shall be amended to identify such securities intermediary,
all in a manner reasonably satisfactory to the Agent.
     (b) If the Securities Intermediary is removed by the Agent pursuant to
Section 4.2(a), the CNA Parties shall pay any amounts charged by the new
securities intermediary for its services as contemplated by this Parental
Guarantee Agreement that are greater than the total amount of fees charged by
the Securities Intermediary under this Parental Guarantee Agreement.
ARTICLE V
REMEDIES; RIGHTS UPON DEFAULT, ETC.
          Section 5.1 Rights and Remedies Generally. If an Event of Default has
occurred and is continuing, then and in every such case, the Agent may exercise,
in addition to all other rights and remedies granted to them in this Parental
Guarantee Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC or any other applicable law.
          Section 5.2 Acceleration. Upon the occurrence and continuance of an
Acceleration Event, the Secured Obligations shall be automatically due and
payable with all additional interest from time to time accrued thereon, without
further action by the Agent or any other person. For the avoidance of doubt, for
purposes of this Section 5.2, the amount of Secured Obligations with respect to
the Trust Account shall be the Security Amount or the Required Amount applicable
to the Trust Account in effect at the time of the Acceleration Event.
ARTICLE VI
BERKSHIRE WARRANTIES; POWER OF ATTORNEY
          Section 6.1 Berkshire Warranties. Berkshire’s exact legal name (as
indicated in the public record of Berkshire’s jurisdiction of organization) is
as set forth on the signature block to this Parental Guarantee Agreement.
Berkshire’s jurisdiction of organization is the State of Delaware and the
organizational identification number assigned by the State of Delaware to
Berkshire is 2908471. The location of Berkshire’s chief executive office is the
address provided in Section 7.12 as the address for notice to Berkshire.
Berkshire will not, except upon 30 days prior written notice to the Agent and
delivery to the Agent of all additional financing statements and other documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the security interest provided for herein, (i) change its
jurisdiction of organization or (ii) change its name. If Berkshire changes the
address of its chief executive office, it shall promptly provide written notice
to the Agent of such new address.
          Section 6.2 The Agent’s Appointment as Attorney-in-Fact. Berkshire
hereby irrevocably constitutes and appoints the Agent and any officers or agents
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Berkshire and in the name of Berkshire or in their own names,

10



--------------------------------------------------------------------------------



 



from time to time in the Agent’s discretion, for the purpose of carrying out the
terms of this Parental Guarantee Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Parental Guarantee
Agreement. Notwithstanding the foregoing, the Agent agrees that the power of
attorney provided for in this Section 6.2 shall only become effective upon the
occurrence and continuance of an Event of Default.
ARTICLE VII
MISCELLANEOUS PROVISIONS
          Section 7.1 Entire Agreement.
               This Parental Guarantee Agreement, the LPT Reinsurance Agreement
and the Transaction Documents and any other documents delivered pursuant hereto
or thereto, constitute the entire agreement among the Parties and their
respective Affiliates with respect to the subject matter hereof and supersede
all prior negotiations, discussions, writings, agreements and understandings,
oral and written, among the Parties with respect to the subject matter hereof
and thereof.
          Section 7.2 Waiver and Amendment.
               This Parental Guarantee Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by an
instrument in writing signed by the Parties hereto, or, in the case of a waiver,
by the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege. No
waiver of any breach of this Parental Guarantee Agreement shall be held to
constitute a waiver of any other or subsequent breach.
          Section 7.3 Successors and Assigns.
               The rights and obligations of the Parties under this Parental
Guarantee Agreement shall not be subject to assignment without the prior written
consent of the other Parties, and any attempted assignment without the prior
written consent of the other Parties shall be invalid ab initio. The terms of
this Parental Guarantee Agreement shall be binding upon, inure to the benefit of
and be enforceable by and against the successors and permitted assigns of the
Parties.
          Section 7.4 Construction; Interpretation.
               The Parties have participated jointly in the negotiation and
drafting of this Parental Guarantee Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Parental Guarantee Agreement
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring either Party by virtue of
the authorship of any of the provisions of this Parental Guarantee Agreement.
When a reference is made to a Section such reference shall be to a Section of
this Parental

11



--------------------------------------------------------------------------------



 



Guarantee Agreement unless otherwise indicated. Whenever the words “include”,
“includes” or “including” are used in this Parental Guarantee Agreement, they
shall be deemed to be followed by the words “without limitation.” The term
“Parental Guarantee Agreement,” means this Parental Guarantee Agreement as
amended or supplemented, and the words “hereof,” “herein,” “hereto,” “hereunder”
and other words of similar import shall refer to this Parental Guarantee
Agreement in its entirety and not to any particular Section or provision of this
Parental Guarantee Agreement. Reference to any Applicable Law means such
Applicable Law as amended, modified, codified, replaced or reenacted, and all
rules and regulations promulgated thereunder. References to a Person are also to
its successors and permitted assigns.
          Section 7.5 Governing Law and Jurisdiction.
               This Parental Guarantee Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts entered into therein, without reference to principles of choice of law
or conflicts of laws (other than Section 5-1401 of the New York General
Obligations Law). Any action, suit or proceeding arising out of or relating to
this Parental Guarantee Agreement shall be brought by the Parties solely in the
United States District Court for the Southern District of New York, provided
that if said court determines that it does not have subject matter jurisdiction
then said action, suit or proceeding may be brought in the supreme court of the
State of New York for New York County; and the Parties each hereby irrevocably
submit to the exclusive jurisdiction of such courts for such purpose and any
appellate courts thereof. Each Party hereto agrees that service of any process,
summons, notice or document by U.S. registered mail addressed to such party
shall be effective service of process for any action, suit or proceeding brought
against such party in such court. Each Party hereto irrevocably and
unconditionally waives any objection to the laying of venue of any such action,
suit or proceeding brought in any such court and any claim that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum. Each Party hereto agrees that final judgment in any such action, suit or
proceeding brought in any such court shall be conclusive and binding upon such
Party and may be enforced in any other courts to whose jurisdiction such Party
may be subject, by suit upon such judgment.
          Section 7.6 No Third Party Beneficiaries.
               Nothing in this Parental Guarantee Agreement is intended or shall
be construed to give any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Parental Guarantee
Agreement or any provision contained herein.
          Section 7.7 Counterparts.
               This Parental Guarantee Agreement may be executed by the Parties
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument binding upon all of the Parties notwithstanding the fact that
all Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.

12



--------------------------------------------------------------------------------



 



          Section 7.8 Severability.
               Any term or provision of this Parental Guarantee Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Parental Guarantee Agreement or affecting the validity or enforceability of any
of the terms or provisions of this Parental Guarantee Agreement in any other
jurisdiction, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. If any provision of this Parental Guarantee Agreement is so broad as to
be unenforceable, that provision shall be interpreted to be only so broad as is
enforceable. In the event of such invalidity or unenforceability of any term or
provision of this Parental Guarantee Agreement, the Parties shall use their
commercially reasonable efforts to reform such terms or provisions to carry out
the commercial intent of the Parties as reflected herein, while curing the
circumstance giving rise to the invalidity or unenforceability of such term or
provision.
          Section 7.9 Specific Performance.
               Each of the Parties acknowledges and agrees that the other Party
would be irreparably damaged in the event that any of the provisions of this
Parental Guarantee Agreement were not performed or complied with in accordance
with their specific terms or were otherwise breached, violated or unfulfilled.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this Parental Guarantee Agreement by the other
Party and to enforce specifically this Parental Guarantee Agreement and the
terms and provisions hereof in any action instituted in accordance with
Section 7.5, in addition to any other remedy to which such Party may be
entitled, at law or in equity. In the event that any action is brought in equity
to enforce the provisions of this Parental Guarantee Agreement, no Party will
allege, and each Party hereby waives the defense or counterclaim, that there is
an adequate remedy at law. The Parties further agree that (i) by seeking the
remedies provided for in this Section 7.9, a Party shall not in any respect
waive its right to seek any other form of relief that may be available to a
Party under this Parental Guarantee Agreement, including monetary damages in the
event that this Parental Guarantee Agreement has been terminated or in the event
that the remedies provided for in this Section 7.9 are not available or
otherwise are not granted and (ii) nothing contained in this Section 7.9 shall
require any Party to institute any action for (or limit any Party’s right to
institute any action for) specific performance under this Section 7.9 before
exercising any other remedies under this Parental Guarantee Agreement that may
be available then or thereafter nor shall the commencement of any action
pursuant to this Section 7.9 or anything contained in this Section 7.9 restrict
or limit any Party’s right to pursue any other remedies under this Parental
Guarantee Agreement that may be available then or thereafter.
          Section 7.10 Waiver of Jury Trial.
               EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS PARENTAL GUARANTEE AGREEMENT OR

13



--------------------------------------------------------------------------------



 



THE TRANSACTIONS CONTEMPLATED BY THIS PARENTAL GUARANTEE AGREEMENT. EACH OF THE
PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS PARENTAL GUARANTEE
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS PARENTAL GUARANTEE
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
          Section 7.11 Incontestability.
               In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this Parental Guarantee Agreement, and
each and every provision hereof, is and shall be enforceable by and between them
according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.
          Section 7.12 Notice.
               Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:

     
To CNA Parties:
  CNA Financial Corporation
 
  333 S. Wabash Avenue
 
  Chicago, IL 60604
 
  Attention: Jonathan D. Kantor
 
  Executive Vice President,
 
  General Counsel and Secretary
 
  Fax: (312) 817-0511
 
   
With a copy to:
  CNA Financial Corporation
 
  333 S. Wabash Avenue
 
  Chicago, IL 60604
 
  Attention: Michael P. Warnick
 
  Senior Vice President and Deputy General Counsel
 
  Fax: (312) 755-2479

14



--------------------------------------------------------------------------------



 



     
To Berkshire:
  Berkshire Hathaway Inc.
 
  3555 Farnam Street
 
  Suite 1440
 
  Omaha, NE 68131
 
  Attention: Chief Financial Officer
 
  Fax: (402) 346-3375
 
   
To NICO:
  National Indemnity Company
 
  100 First Stamford Place
 
  Stamford, Connecticut 06902
 
  Attention: General Counsel
 
  Fax: (203) 363-5221
 
   
With a copy to:
  National Indemnity Company
 
  3024 Harney Street
 
  Omaha, NE 68131
 
  Attention: Treasurer
 
  Fax: (402) 916-3030

Any of the CNA Parties, Berkshire or NICO may change its notice provisions
hereunder on fifteen (15) calendar days’ advance notice in writing to each of
such other Persons.
(The remainder of this page has been intentionally left blank.)

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereby execute this Parental Guarantee
Agreement as of the day and year first set forth above.

            BERKSHIRE HATHAWAY INC.
      By:   /s/ Marc D. Hamburg         Name:   Marc D. Hamburg        Title:  
Senior Vice President        CONTINENTAL CASUALTY COMPANY, as Agent for the
CNA Parties (as defined herein)
    By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        THE CONTINENTAL
INSURANCE COMPANY
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        CONTINENTAL
REINSURANCE CORPORATION
INTERNATIONAL, LTD.
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Chairman of the Board and President     

[Signature Page to Parental Guarantee Agreement]

 



--------------------------------------------------------------------------------



 



            CNA INSURANCE COMPANY LIMITED
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Authorized Representative        CONTINENTAL CASUALTY COMPANY
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller     

[Signature Page to Parental Guarantee Agreement]

 